EXHIBIT 10.1


NATIONAL PRESTO INDUSTRIES, INC.
INCENTIVE COMPENSATION PLAN


SECTION 1.
PURPOSE AND DURATION


1.1           Purpose. The purpose of the National Presto Industries, Inc.
Incentive Compensation Plan (the “Plan”) is to attract and retain qualified
employees of National Presto Industries, Inc. (the “Company”) and its
Subsidiaries. By encouraging employees of the Company and its Subsidiaries to
acquire a proprietary interest in the Company’s growth and performance, the
Company intends to motivate employees to achieve long-term Company goals and to
more closely align the interests of such persons with those of the Company’s
stockholders.


1.2           Duration of the Plan.  The Plan shall become effective as of May
18, 2010, subject to the approval of the stockholders of the Company at the
Annual Meeting on May 18, 2010 (the “Effective Date”).   The Plan shall remain
in effect, subject to the right of the Board to amend or terminate the Plan at
any time pursuant to Section 6 hereof, until the date all Shares subject to the
Plan shall have been issued or acquired and the Restrictions on all Awards
granted under the Plan shall have lapsed, according to the Plan’s provisions.


SECTION 2.
DEFINITIONS


As used in the Plan, in addition to terms elsewhere defined in the Plan, the
following terms shall have the meanings set forth below:


2.1            “Award” or “Restricted Stock Award” means an award of Restricted
Stock granted to an Eligible Person under this Plan.


2.2           “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing any Award granted hereunder between the
Company and a Grantee.


2.3            “Board” means the Board of Directors of the Company.


2.4            “Change in Control” means the occurrence of any one or more of
the following:


(a)   An acquisition of outstanding or newly issued Company securities that
results in any Person with Beneficial Ownership (as each are defined within the
meaning of Rule 13d-3 under the Exchange Act) of more than 50% (other than any
Person who, as of the date hereof, already has Beneficial Ownership of at least
20%) of either (x) the then outstanding shares of the Company’s Common Stock
(the “Outstanding Company Common Stock”), or (y) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”); or
 
 
1

--------------------------------------------------------------------------------

 


(b)           A change in the composition of the Board in connection with a
tender or exchange offer, a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Corporate Transaction”) or
a direct purchase of securities from the Company such that (i) the individuals
who, as of the date hereof, constitute the members of the Board (the “Incumbent
Board”) cease to constitute at least a majority of the Board, or (ii) a majority
of the individuals who, as of the date hereof, constitute the Incumbent Board
resign or are removed from the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents;
or


(c)           The approval by the stockholders of the Company of a Corporate
Transaction or, if consummation of such Corporate Transaction is subject, at the
time of such approval by stockholders, to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation);  excluding, however, such a Corporate Transaction
pursuant to which (i) all or substantially all of the Beneficial Owners of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will Beneficially Own, directly
or indirectly, more than 50% of the Outstanding Company Common Stock, or more
than 50% of the Outstanding Company Voting Securities of the Company resulting
from such Corporate Transaction (including, without limitation, a corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person (other
than the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or such
corporation resulting from such Corporate Transaction) will Beneficially Own,
directly or indirectly, 20% or more of, respectively, the Outstanding Company
Common Stock or Outstanding Company Voting Securities resulting from such
Corporate Transaction except to the extent that such ownership existed with
respect to the Company prior to the Corporate Transaction, and (iii) individuals
who were members of the Incumbent Board will constitute at least a majority of
the board of directors of the corporation resulting from such Corporate
Transaction;  or


(d)           The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


Despite all of the foregoing, no Change in Control is deemed to have occurred
with respect to a Grantee if a Grantee is part of a purchasing group which
consummates the Change in Control transaction.  A Grantee is deemed “part of a
purchasing group” for purposes of the preceding sentence if the Grantee is an
equity participant in the purchasing company or group except for (i) passive
ownership of less than three percent (3%) of the stock of the purchasing company
or (ii) ownership of an equity participation in the purchasing company or group
which is otherwise not significant, as determined prior to the Change in Control
by a majority of the Incumbent Board.
 
 
2

--------------------------------------------------------------------------------

 


2.5           “Code” means the Internal Revenue Code of 1986 (and any successor
thereto), as amended from time to time, and applicable regulations and rulings
thereunder.


2.6           “Committee” has the meaning set forth in Section 3.1.


2.7           “Common Stock” means common stock, par value $1.00 per share, of
the Company.


2.8           “Company” has the meaning set forth in Section 1.1.


2.9           “Covered Employee” means a Grantee who, as of the last day of the
fiscal year in which the value of an Award is includable in income for federal
income tax purposes, is one of the group of “covered employees,” within the
meaning of Code Section 162(m), with respect to the Company.


2.10           “Disability” means the disability of the Grantee such as would
entitle the Grantee to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering the Grantee
or, if no such plan exists or is applicable to the Grantee, the permanent and
total disability of the Grantee in the sense that he or she is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months.


2.11           “Effective Date” has the meaning set forth in Section 1.1.


2.12           “Eligible Person” means any employee of an Employer.


2.13           “Employer” means the Company or any Subsidiary.


2.14           “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, or any successor thereto, and the rules and regulations promulgated
thereunder, all as shall be amended from time to time.


2.15            “Fair Market Value” means, as of any applicable date, the last
sale price for one Share on such date as reported on the New York Stock Exchange
or, if the foregoing does not apply, on such other market system or stock
exchange on which the Company’s Common Stock is then listed or admitted to
trading, or on the last previous day on which a sale was reported if no sale of
a Share was reported on such date, or (b) if the foregoing subsection (a) does
not apply, the fair market value of a Share as reasonably determined in good
faith by the Board.
 
 
3

--------------------------------------------------------------------------------

 


2.16           “Grant Date” means the date on which an Award is granted, which
date may be specified in advance by the Committee.


2.17           “Grantee” means an Eligible Person who has been granted an Award.


2.18           “Including” or “includes” means “including, but not limited to,”
or “includes, but is not limited to,” respectively.


2.19           “Performance-Based Exception” means the performance-based
exception from the tax deductibility limitations of Code Section 162(m).


2.20           “Performance Goal” means the objective or subjective criteria
determined by the Committee, the degree of attainment of which will affect the
amount of the Award the Grantee is entitled to receive or retain, and to the
extent the Committee intends an Award to comply with the Performance-Based
Exception, the Performance Goals shall be chosen from among the Performance
Measures set forth in Section 4.4(a).


2.21           “Performance Measure” has the meaning set forth in Section
4.4(a).


2.22            “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.


2.23           “Restricted Stock” means any Share issued under the Plan that is
subject to Restrictions.


2.24           “Restrictions” means any restriction on a Grantee’s free
enjoyment of the Shares or other rights underlying Awards, including (a) that
the Grantee or other holder may not sell, transfer, pledge, or assign a Share or
right, and (b) such other restrictions as the Committee may impose in the Award
Agreement (including any restriction on the right to vote such Share and the
right to receive any dividends). Restrictions may be based upon the passage of
time or the satisfaction of performance criteria or the occurrence of one or
more events or conditions, and shall lapse separately or in combination upon
such conditions and at such time or times, in installments or otherwise, as the
Committee shall specify. Awards subject to a Restriction shall be forfeited if
the Restriction does not lapse prior to such date or the occurrence of such
event or the satisfaction of such other criteria as the Committee shall
determine.


2.25           “Retirement” means the Termination of Service at or after age 65.


2.26           “Section 16 Person” means a person who is subject to potential
liability under Section 16(b) of the Exchange Act with respect to transactions
involving equity securities of the Company.


2.27           “Share” means a share of the Common Stock of the Company.
 
 
4

--------------------------------------------------------------------------------

 


2.28           “Subsidiary” means any Person that directly, or through one (1)
or more intermediaries, is controlled by the Company.


2.29           “Termination of Service” occurs on the first day on which an
individual is for any reason no longer providing services to an Employer in the
capacity of an employee.


2.30           “Year” means a calendar year.


SECTION 3.
ADMINISTRATION


3.1           Committee.  The Plan shall be administered by the Compensation
Committee of the Board unless otherwise determined by the Board (the
“Committee”).  The members of the Committee shall be appointed by the Board from
time to time and may be removed by the Board from time to time. Subject to
Section 4.4(c), the Committee may delegate to the Chief Executive Officer of the
Company any or all of the authority of the Committee with respect to the grant
of Awards to Grantees, other than Grantees who are executive officers, or are
(or are expected to be) Covered Employees and/or are Section 16 Persons at the
time any such delegated authority is exercised.


3.2           Powers of the Committee. Subject to the express provisions of the
Plan and to applicable law, the Committee shall have full power and authority
and sole discretion as follows:


(a)           to determine when, to whom and in what amounts Awards should be
granted;


(b)           to grant Awards to Eligible Persons in any number, and to
determine the terms and conditions applicable to each Award (including without
limitation conditions intended to comply with Code Sections 409A and 162(m)),
the number of Shares to be awarded, any purchase price to be paid by the
Grantee, any  Restriction, the length of the restricted period, any schedule for
or performance conditions relating to the earning of the Award or the lapse of
forfeiture restrictions, restrictive covenants, restrictions on transferability,
any performance period, any Performance Goals, including those relating to the
Company and/or a Subsidiary and/or any division thereof and/or an individual,
and/or vesting based on the passage of time;


(c)           to determine whether any performance or vesting conditions,
including Performance Measures or Performance Goals, have been satisfied;


(d)           except as provided in Sections 5.8(b) and 5.9, to determine
whether, to what extent and under what circumstances an Award may be
accelerated, vested, canceled, forfeited or surrendered, or any terms of the
Award may be waived;


(e)           to interpret and administer the Plan and any instrument or
agreement, including any Award Agreement, relating to the Plan;


(f)           to establish, amend, suspend or waive rules and regulations for
the proper administration of the Plan;
 
 
5

--------------------------------------------------------------------------------

 


(g)           to determine the terms and conditions of all Award Agreements
applicable to Eligible Persons (which need not be identical) and, with the
consent of the Grantee (except as provided in this Section 3.2(g) and 6.2), to
amend any such Award Agreement at any time; provided that the consent of the
Grantee shall not be required for any amendment (i) which does not adversely
affect the rights of the Grantee, or (ii) which is necessary or advisable (as
determined by the Committee) to carry out the purpose of the Award as a result
of any new applicable law or regulation or change in an existing applicable law
or regulation or interpretation thereof, or (iii) to the extent the Award
Agreement specifically permits amendment without consent;


(h)           to impose such additional terms and conditions upon the grant or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate;


(i)           to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, and Award Agreement or any other instrument entered into or
relating to an Award under the Plan; and


(j)           to take any other action with respect to any matters relating to
the Plan and to make all other decisions and determinations, including factual
determinations, as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan.


3.3           Decisions Binding.  Any action of the Committee with respect to
the Plan shall be final, conclusive and binding on all Persons, including the
Company, its Subsidiaries, any Grantee, any Eligible Person, any Person claiming
any rights under the Plan from or through any Grantee, and stockholders.  If not
specified in the Plan, the time at which the Committee must or may make any
determination shall be determined by the Committee, and any such determination
may thereafter be modified by the Committee.  The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.


SECTION 4.
SHARES SUBJECT TO THE PLAN AND ADJUSTMENTS; CODE SECTION 162(M)


4.1           Number of Shares Available for Grants.


(a)           Subject to adjustment as provided in Section 4.2, the aggregate
number of Shares which may be delivered under the Plan shall not exceed 50,000
Shares.  If any Shares subject to an Award granted hereunder are forfeited or
such Award otherwise terminates without the delivery of such Shares, the Shares
subject to such Award, to the extent of any such forfeiture or termination,
shall again be available for grant under the Plan.


(b)           The Committee shall from time to time determine the appropriate
methodology for calculating the number of Shares that have been delivered
pursuant to the Plan.  Shares delivered pursuant to the Plan shall be treasury
Shares, including Shares repurchased by the Company for purposes of the Plan.
 
 
6

--------------------------------------------------------------------------------

 


4.2           Adjustments in Authorized Shares and Awards.


(a)           In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, or other securities or
property), stock split or combination, forward or reverse merger,
reorganization, subdivision, consolidation or reduction of capital,
recapitalization, consolidation, scheme of arrangement, split-up, spin-off or
combination involving the Company or repurchase or exchange of Shares, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of: (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted
under the Plan, (ii) the number and type of Shares (or other securities or
property) subject to outstanding Awards, and (iii) the number of Shares with
respect to which Awards may be granted to a Grantee, and provided further that
the number of Shares subject to any Award denominated in Shares shall always be
a whole number.


4.3           Compliance With Code Section 162(m).


(a)           Section 162(m) Compliance.  To the extent the Committee determines
that compliance with the Performance-Based Exception is desirable with respect
to an Award, Sections 4.3 and 4.4 shall apply (it being understood that
compliance with 162(m) is not mandated under the Plan with respect to
Awards).   In the event that changes are made to Code Section 162(m) to permit
flexibility with respect to any Awards available under the Plan, the Committee
may, subject to Sections 4.3 and 4.4, make any adjustments to such Awards as it
deems appropriate.


(b)           Eligible Persons.  The Committee shall designate the Eligible
Persons (each of whom shall be Covered Employees) to be granted an Award
intended to comply with Performance-Based Exception within the time period
prescribed by Section 162(m) of the Code (i.e., within the first ninety (90)
days of each Year subject to any exception stated therein); provided that for a
hiring or promotion after such period, the designation shall not be later than
the elapse of 25% of the remainder of such Year after such hiring or promotion.


(c)           Time Frame Required to Establish Performance Measures.  The
Committee shall set the objective-based Performance Measures (as set forth in
Section 4.4 below) in writing within the time period prescribed by Section
162(m) of the Code (i.e., within the first ninety (90) days of each Year subject
to any exception stated therein).


(d)           Committee Certification and Determination of Amount of Award. The
Committee shall determine and certify in writing (resolutions or minutes are
acceptable) the degree of attainment of Performance Measures for any Award
intended to comply with Performance-Based Exception as soon as administratively
practicable after the end of each Year but not later than sixty (60) days after
the end of such Year.  The Committee reserves the discretion to reduce (but not
below zero) the amount of an individual’s Award below the maximum Award. The
determination of the Committee to reduce (or not pay) an individual’s Award for
a Year shall not affect the maximum Award payable to any other individual.
 
 
7

--------------------------------------------------------------------------------

 


(e)           162(m) Award Limitations.  The aggregate number of Shares subject
to Restricted Stock Awards granted under this Plan to any single Grantee shall
not exceed 2500 Shares during any calendar year.  The foregoing limitation shall
be subject to adjustment under Section 4.2(a), but only to the extent that such
adjustment will not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.


4.4           Performance Based Exception Under Section 162(m).


(a)           Performance Measures.  Subject to Section 4.4(d), unless and until
the Committee proposes for stockholder vote and stockholders approve a change in
the general Performance Measures set forth in this Section 4.4(a), for Awards
designed to qualify for the Performance-Based Exception, the objective
performance criteria shall be based upon one or more of the following (each a
“Performance Measure”):


   i.            Earnings before interest, tax, depreciation or amortization
(“EBITDA”) (actual and adjusted and either in the aggregate or on a per-Share
basis);


  ii.            Earnings (either in the aggregate or on a per-Share basis);


 iii.            Net income or loss (either in the aggregate or on a per-Share
basis);


 iv.           Operating profit;


  v.           Growth or rate of growth in cash flow;


 vi.           Cash flow provided by operations (either in the aggregate or on a
per-Share basis);


vii.           Free cash flow (either in the aggregate on a per-Share basis);
 
viii.          Gross revenues;


  ix.           Reductions in expense levels, operating and maintenance cost
management and employee productivity;


  x.            Stockholder returns and return measures (including return on
assets, investments, equity, or gross sales);


  xi.           Growth or rate of growth in return measures;
 
 
8

--------------------------------------------------------------------------------

 


 xii.           Share price (including growth measures and total stockholder
return or attainment by the Shares of a specified value for a specified period
of time);


xiii.           Net economic value and/or economic value added;


xiv.           Aggregate product unit and pricing targets;


xv.           Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets, and goals relating to acquisitions or divestitures;


xvi.           Achievement of business or operational goals such as market share
and/or business development;


xvii.          Results of customer satisfaction surveys; and/or


xviii.         Debt ratings, debt leverage and debt service;


provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, on the Grant Date
of an Award intended to comply with the Performance-Based Exception, and in the
case of other Awards, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss.


(b)           Flexibility in Setting Performance Measures.  The levels of
performance required with respect to Performance Measures may be expressed in
absolute or relative levels and may be based upon a set increase, set positive
result, maintenance of the status quo, set decrease or set negative
result.  Performance Measures may differ for Awards to different Grantees.  The
Committee shall specify the weighting (which may be the same or different for
multiple objectives) to be given to each performance objective for purposes of
determining the final amount payable with respect to any such Award.  Any one or
more of the Performance Measures may apply to the Grantee, a department, unit,
division or function within the Company or any one or more Subsidiaries; and may
apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).


(c)           Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established Performance
Measures; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception may not (unless the Committee determines to amend
the Award so that it no longer qualified for the Performance-Based Exception) be
adjusted upward (the Committee shall retain the discretion to adjust such Awards
downward).  The Committee may not, unless the Committee determines to amend the
Award so that it no longer qualifies for the Performance-Based Exception,
delegate any responsibility with respect to Awards intended to qualify for the
Performance-Based Exception.  All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.
 
 
9

--------------------------------------------------------------------------------

 


(d)           Changes to Performance Measures.  In the event that applicable
laws, rules or regulations change to permit Committee discretion to alter the
governing Performance Measures without obtaining stockholder approval of such
changes, and still qualify for the Performance-Based Exception, the Committee
shall have sole discretion to make such changes without obtaining stockholder
approval.


SECTION 5.
RESTRICTED STOCK AWARDS


5.1           Grant of Restricted Stock.  Subject to and consistent with the
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock to any Eligible Person in such amounts as the Committee
shall determine.


5.2           Award Agreement.  Each grant of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Restrictions, the number
of Shares subject to the Restricted Stock Award, and such other provisions not
inconsistent with the provisions of this Plan as the Committee shall determine.
The Committee may impose such Restrictions on any  Restricted Stock Award as it
deems appropriate, including time-based Restrictions, performance –based
Restrictions, Restrictions based on the occurrence of a specified event, and/or
Restrictions under applicable securities laws.


5.3           Consideration for Award. The Committee shall determine the amount,
if any, that a Grantee shall pay for Restricted Stock.


5.4           Vesting.  Shares subject to a Restricted Stock Award shall become
vested as specified in the applicable Award Agreement.  For purposes of
calculating the number of Shares of Restricted Stock that become vested, Share
amounts shall be rounded to the nearest whole Share amount.


5.5           Effect of Forfeiture.  If Restricted Stock is forfeited, and if
the Grantee was required to pay for such Shares, the Grantee shall be deemed to
have resold such Restricted Stock to the Company at a price equal to the lesser
of (a) the amount paid by the Grantee for such Restricted Stock and (b) the Fair
Market Value of a Share on the date of such forfeiture.  The Company shall pay
to the Grantee the deemed sale price as soon as is administratively
practical.  Such Restricted Stock shall cease to be outstanding, and shall no
longer confer on the Grantee thereof any rights as a stockholder of the Company,
from and after the date of the event causing the forfeiture, whether or not the
Grantee accepts the Company’s tender of payment for such Restricted Stock.


5.6           Escrow; Legends.  The Committee may provide that the certificates
for any Restricted Stock (a) shall be held (together with a stock power executed
in blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Stock becomes nonforfeitable or is forfeited and/or (b) shall bear an
appropriate legend restricting the transfer of such Restricted Stock under the
Plan.  If any Restricted Stock becomes nonforfeitable, the Company shall cause
certificates for such Shares to be delivered without such legend or shall cause
a release of restrictions on a book entry account maintained by the Company’s
transfer agent.
 
 
10

--------------------------------------------------------------------------------

 


5.7           Payment of Withholding Taxes.  The Company has the right to
withhold amounts from Awards to satisfy federal, state, local or foreign tax
withholding requirements as it deems appropriate.  The Company may decide to
satisfy the withholding obligations through additional withholding on salary or
other wages or by requiring the Grantee to promptly remit the amount of
withholding to the Company prior to the delivery of the Shares with respect to
the Award, or  the Company may in its discretion withhold from the Shares to be
delivered Shares sufficient to satisfy all or a portion of such tax withholding
requirements.


5.8           Rights Upon Termination of Service.


(a)           General.  Except to the extent that the Committee provides
otherwise in an Award Agreement, in the event the Grantee’s Termination of
Service is due to any reason other than death, Disability or Retirement, all
unvested Restricted Stock Awards then held by the Grantee shall be cancelled and
forfeited to the Company.


(b)           Termination of Service Due to Death, Disability or
Retirement.   In the event the Grantee’s Termination of Service is due to death,
Disability or Retirement, all unvested Restricted Stock Awards then held by the
Grantee that are not subject to performance-based vesting conditions will become
fully vested. If the unvested Restricted Stock Awards then held by the Grantee
are subject to performance-based vesting conditions, the vesting of
such  Restricted Stock Awards shall occur only when and to the extent the
applicable Performance Goals are satisfied.


5.9           Change in Control.  In the event of a Change in Control, all
unvested Restricted Stock Awards will become immediately fully vested and
non-forfeitable and any Performance Goals applicable to the Restricted Stock
Awards will be deemed to have been satisfied to the maximum degree specified in
the Award.


5.10           Nontransferability of Awards. No right or interest of any Grantee
in a Restricted Stock Award prior to vesting may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Grantee
other than by will or by the laws of descent and distribution. Nothing herein
shall be construed as requiring the Committee to honor the order of a domestic
relations court regarding an Award, except to the extent required under
applicable law.


5.11           Beneficiary Designation. Each Grantee under the Plan may, from
time to time, name a beneficiary to whom any benefit under the Plan is to be
paid in case of his or her death before he or she receives any or all of such
benefit. If no beneficiary has been designated or if a beneficiary designated by
the Grantee fails to survive the Grantee, benefits remaining unpaid at the
Grantee’s death shall be paid to the Grantee’s estate.


5.12           Stockholder Rights in Restricted Stock.  Restricted Stock,
whether held by a Grantee or in escrow or other custodial arrangement by the
Secretary of the Company, shall confer on the Grantee all rights of a
stockholder of the Company, except as otherwise provided in the Plan or Award
Agreement.  At the time of a grant of Restricted Stock, the Committee may
require the payment of cash dividends thereon to be deferred and, if the
Committee so determines, reinvested in additional Shares of Restricted
Stock.  Stock dividends and deferred cash dividends issued with respect to
Restricted Stock shall be subject to the same restrictions and other terms as
apply to the Shares of Restricted Stock with respect to which such dividends are
issued.
 
 
11

--------------------------------------------------------------------------------

 


SECTION 6.
AMENDMENTS AND TERMINATION


6.1           Amendment and Termination.  Subject to Section 6.2, the Board may
at any time amend, alter, suspend, discontinue or terminate the Plan in whole or
in part without the approval of the Company’s stockholders, provided that any
amendment shall be subject to the approval of the Company’s stockholders if such
approval is required by any federal or state law or regulation or any stock
exchange or automated quotation system on which the Shares may then be listed or
quoted.


6.2           Previously Granted Awards.  Except as otherwise specifically
provided in the Plan or an Award Agreement, no termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Grantee of
such Award.


SECTION 7.
GENERAL PROVISIONS


7.1           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Wisconsin other than its law respecting
choice of laws and applicable federal law.


7.2           Successors.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise of all or substantially
all of the business and/or assets of the Company.


7.3           Securities Law Compliance.  If the Committee deems it necessary to
comply with any applicable securities law, or the requirements of any securities
exchange or market upon which Shares may be listed, the Committee may impose any
restriction on Awards or Shares acquired pursuant to Awards under the Plan as it
may deem advisable.  All evidence of Share ownership delivered pursuant to any
Award shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations or other
requirements of the SEC, any securities exchange or market upon which Shares are
then listed, and any applicable securities law.  If so requested by the Company,
the Grantee shall make a written representation and warranty to the Company that
he or she will not sell or offer to sell any Shares unless a registration
statement shall be in effect with respect to such Shares under the Securities
Act of 1933, as amended, and any applicable state securities law or unless he or
she shall have furnished to the Company an opinion of counsel, in form and
substance satisfactory to the Company, that such registration is not required.
 
 
12

--------------------------------------------------------------------------------

 


If the Committee determines that nonforfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of securities laws
or the listing requirements of any national securities exchange or national
market system on which are listed any of the Company’s equity securities, then
the Committee may postpone any such nonforfeitability or delivery to comply with
all such provisions at the earliest practicable date.


7.4           Section 409A.  To the extent applicable and notwithstanding any
other provision of this Plan, this Plan and Awards hereunder shall be
administered, operated and interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date on which the Board approves the Plan;
provided, however, in the event that the Committee determines that any amounts
payable hereunder may be taxable to a Grantee under Code Section 409A and
related Department of Treasury guidance prior to the payment and/or delivery to
such Grantee of such amount, the Company may (a) adopt such amendments to the
Plan and related Award, and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Awards hereunder and/or (b) take such other actions as
the Committee determines necessary or appropriate to comply with or exempt the
Plan and/or Awards from the requirements of Code Section 409A and related
Department of Treasury guidance, including such Department of Treasury guidance
and other interpretive materials as may be issued after the date on which the
Board approves the Plan.  The Company and its Subsidiaries make no guarantees to
any Person regarding the tax treatment of Awards or payments made under the
Plan, and, notwithstanding the above provisions and any agreement or
understanding to the contrary, if any Award, payments or other amounts due to a
Grantee (or his or her beneficiaries, as applicable) results in, or causes in
any manner, the application of an accelerated or additional tax, fine or penalty
under Code Section 409A or otherwise to be imposed, then the Grantee (or his or
her beneficiaries, as applicable) shall be solely liable for the payment of, and
the Company and its Subsidiaries shall have no obligation or liability to pay or
reimburse (either directly or otherwise) the Grantee (or his or her
beneficiaries, as applicable) for, any such additional taxes, fines or
penalties.


7.5           No Right to Continued Employment or Awards.  No employee shall
have the right to be selected to receive an Award under this Plan or, having
been so selected, to be selected to receive a future Award.  The grant of an
Award shall not be construed as giving a Grantee the right to be retained in the
employ of the Company or any Subsidiary or to be retained as a director of the
Company or any Subsidiary.  Further, the Company or a Subsidiary may at any time
terminate the employment of a Grantee free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.
 
 
13

--------------------------------------------------------------------------------

 


7.6           Construction.  The following rules of construction will apply to
the Plan: (a) the word “or” is disjunctive but not necessarily exclusive, and
(b) words in the singular include the plural, words in the plural include the
singular, and words in the neuter gender include the masculine and feminine
genders and words in the masculine or feminine gender include the other neuter
genders.  The headings of sections and subsections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.


7.7           No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Shares, or whether such fractional Shares or any
rights thereto shall be canceled, terminated, or otherwise eliminated.


7.8           Plan Document Controls.  This Plan and each Award Agreement
constitute the entire agreement with respect to the subject matter hereof and
thereof; provided that in the event of any inconsistency between this Plan and
such Award Agreement, the terms and conditions of the Plan shall control unless
otherwise expressly stated in the Award Agreement.



14